   Case 4:21-cv-00117-ALM Document 1 Filed 02/09/21 Page 1 of 5 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

                                                   :
Cassandra Waddell,                                 :
                                                     Civil Action No.: 4:21-cv-117
                                                                        ______
                                                   :
                        Plaintiff,                 :
        v.                                         :
                                                   :
Southwest Credit Systems, L.P.,                    :
                                                     COMPLAINT
                                                   :
                                                     JURY
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Cassandra Waddell, by undersigned counsel,

states as follows:

                                         JURISDICTION

        1.      This action arises out of the Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in their illegal efforts to collect a

consumer debt.

        2.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        3.      The Plaintiff, Cassandra Waddell (“Plaintiff”), is an adult individual residing in

Durham, North Carolina, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        4.      Defendant Southwest Credit Systems, L.P. (“Southwest”), is a Texas business

entity with an address of 4120 International Parkway #1100, Carrollton, Texas 75007, operating

as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. § 1692a(6).
     Case 4:21-cv-00117-ALM Document 1 Filed 02/09/21 Page 2 of 5 PageID #: 2




                       ALLEGATIONS APPLICABLE TO ALL COUNTS

A.      The Debt

        5.      A financial obligation (the “Debt”) was allegedly incurred to an original creditor

(the “Creditor”).

        6.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        7.      The Debt was purchased, assigned or transferred to Southwest for collection, or

Southwest was employed by the Creditor to collect the Debt.

        8.      The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

B.      Southwest Engages in Harassment and Abusive Tactics

        9.      In or around September 2020, Southwest began calling Plaintiff in an attempt to

collect the Debt allegedly owed by Plaintiff’s adult daughter, Jasmine Waddle.

        10.     Plaintiff did not co-sign for the Debt and is in no way associated with the Debt or

responsible for its repayment.

        11.     During the initial conversation and several times since, Plaintiff advised

Southwest that it had the wrong number and requested that all calls to her cease.

        12.     Nevertheless, Southwest continued to call Plaintiff, causing inconvenience and

frustration to Plaintiff.

C.      Plaintiff Suffered Actual Damages

        13.     The Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.



                                                  2
   Case 4:21-cv-00117-ALM Document 1 Filed 02/09/21 Page 3 of 5 PageID #: 3




       14.        As a direct consequence of the Defendant’s acts, practices and conduct, the

Plaintiff suffered and continues to suffer from humiliation, anger, anxiety, emotional distress,

fear, frustration and embarrassment.

                                               COUNT I

                     VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       15.        The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       16.        The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties and failed to identify themselves and further failed to confirm or correct

location information.

       17.        The Defendant’s conduct violated 15 U.S.C. § 1692b(1) in that Defendant

contacted third parties for purposes other than to confirm or correct location information.

       18.        The Defendant’s conduct violated 15 U.S.C. § 1692b(3) in that Defendant

contacted third parties in regards to the Plaintiff’s debt on numerous occasions, without being

asked to do so.

       19.        The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       20.        The Defendant’s conduct violated 15 U.S.C. § 1692d(5) in that Defendant caused

a phone to ring repeatedly and engaged the Plaintiff in telephone conversations, with the intent to

annoy and harass.

       21.        The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.



                                                   3
   Case 4:21-cv-00117-ALM Document 1 Filed 02/09/21 Page 4 of 5 PageID #: 4




       22.    The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.

       23.    The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       24.    The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       25.    The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

              WHEREFORE, the Plaintiff prays that judgment be entered against the

Defendant:


                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                  2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                      against the Defendant;

                  3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                      § 1692k(a)(3) against the Defendant;

                  4. Actual damages from the Defendant for the all damages including emotional

                      distress suffered as a result of the intentional, reckless, and/or negligent

                      FDCPA violations and intentional, reckless, and/or negligent invasions of

                      privacy in an amount to be determined at trial for the Plaintiff; and

                  5. Such other and further relief as may be just and proper.


                          TRIAL BY JURY DEMANDED ON ALL COUNTS



Dated: February 9, 2021

                                                  4
Case 4:21-cv-00117-ALM Document 1 Filed 02/09/21 Page 5 of 5 PageID #: 5




                                 Respectfully submitted,

                                 By /s/ Jody B. Burton

                                 Jody B. Burton, Esq.
                                 CT Bar # 422773
                                 LEMBERG LAW, L.L.C.
                                 43 Danbury Road, 3rd Floor
                                 Wilton, CT 06897
                                 Telephone: (203) 653-2250
                                 Facsimile: (203) 653-3424
                                 E-mail: jburton@lemberglaw.com
                                 Attorneys for Plaintiff




                                    5
